Citation Nr: 0923906	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-14 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to service connection for poor circulation of 
the feet, to include as secondary to a back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to 
October 1971, from October 3 to October 4, 2001, and from 
November 2001 to March 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection.  

In April 2009, one day after this appeal had been certified 
to the Board and the record was transferred to the Board, the 
Veteran submitted additional medical evidence to the Board 
without a document waiving his right to have initial 
consideration of that evidence undertaken by the agency of 
original jurisdiction.  38 C.F.R. § 20.1304(a), (c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's May 2006 substantive appeal, he indicated 
that he did not want a Board hearing.  But in April 2009, the 
Veteran submitted a statement on a VA Form 9, and checked the 
box on that form requesting a personal hearing at a local VA 
office before a member of the Board.  A hearing on appeal 
will be granted if an appellant expresses a desire to appear 
in person.  38 C.F.R. § 20.700(a) (2008).    
Since the RO is responsible for scheduling hearings before 
the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
Hearing at the RO in Montgomery, Alabama.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


